PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action

This action is in response to the amendment filed on July 1, 2021.
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhandaru et al. (Publication No. US 2021/0073047, herein referred to as “Bhandaru”).

As to claim 1, Bhandaru teaches the invention as claimed, discloses including a method comprising: receiving, at an origin controller node (Paragraph 0110 cloud resource manager as a controller node receives task parameters to be performed), a task  and determining a paragraph 0110, the controller node determines a destination node),  wherein the origin controller node and the destination work node each comprise a receptor node among a plurality of receptor nodes forming a receptor network (paragraph 0110 says upon determining the destination node, the controller assigns the task to the destination node. This means the destination node must inherently include the ability to receive as a receptor node), and each of the plurality of receptor nodes functions as one or more of a router node, a controller node, and a work node (paragraph 0024 defines network 106 to include a routers, swtiches); and wherein the plurality of receptor nodes are distributed across a plurality of network component [paragraph 0040, (the task distributor 414 may make assignments/recommendations based on high-level usage details and leaving details to the node compute devices 104, such as which specific accelerator devices 308 should implement the task and how to reimage or defragment accelerator devices 308. Alternatively, the task distributor 414 may exercise more or complete control on how and when tasks are performed on node compute devices 104)]; determining, by a processing device, a first router node comprising a first hop on an optimal path to the destination work node (paragraph 0037 says the controller node, i.e. resource mange 103 determines an efficient way of assigning task to the accelerator devices 308. Accelerator devices 308 are embedded in various destination nodes. Efficiency meets the specification of optimal path as claimed); transmitting the task to the destination work node via the first router node; and performing the task via the destination work (paragraph 0111 says the controller node assigns, i.e. transmits task to the destination node to be performed. Thus any selected destination node is the work node). 

As to claim 2, Bhandaru teaches the method of claim 1, wherein each of the plurality of receptor nodes function as one or more of a router node, controller node, and a work node at least partially in view of a location in the receptor network of the receptor node, a number of plugins the receptor node comprises, a number of connections the receptor node has to other receptor nodes in the plurality, and a configuration file of the receptor node (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices).
As to claim 3, Bhandaru teaches the method of claim 1, wherein transmitting the task to the destination work node comprises: transmitting the task to the first router node; determining, by the first, router node, a second router node comprising a second hop on the optimal path to the destination work node; and transmitting the task to the destination work node via the second router node (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices). 
As to claim 4, Bhandaru teaches the method of claim 1, wherein each of the plurality of receptor nodes comprises: a bi-directional connection with each of one or more other receptor nodes from the plurality of receptor nodes; a node identifier (ID); and a routing table comprising the node ID of one or more receptor nodes in the plurality of receptor nodes (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices. Communication devices by its basic nature is a bi-directional connection devices).
As to claim 5, Bhandaru teaches the method of claim 1, wherein performing the task comprises: matching the task to a plugin on the destination work node and initiating the plugin [paragraph 0020, accelerate device 308 aka plugin]; transmitting data of the task to the plugin [paragraph 0020 assigns a task to one or more node compute devices]; executing the task using the plugin to generate an output; and transmitting status indicators and the output to the origin controller node [fig.9, perform task on accelerator device then send result data to requesting device].
As to claim 6, Bhandaru teaches the method of claim 4, wherein each hi-directional connection between receptor nodes in the plurality of receptor nodes comprises a raw socket connection [computer inherently includes socket connection].
As to claim 7, Bhandaru teaches the method of claim 1, wherein determining a destination work node comprises determining a work node comprising a plugin for executing the task [paragraph 0020, cloud resource manager aka controller node 102 may receive task parameters of tasks that are to be performed by an accelerator device (aka plugin)308 of one of the node computer device].
As to claim 8, Bhandaru teaches the invention as claimed, discloses including a system comprising: a memory [paragraph 0017 memory]; a processing device operatively coupled to the memory[paragraph 0017 processor], the processing device to: receive a task and determine a destination work node where the task is to he performed (Paragraph 0110 cloud resource manager as a controller node receives task parameters to be performed), wherein the origin controller node and the destination work node each comprise a receptor node among a plurality of receptor nodes forming a receptor network (paragraph 0110 says upon determining the destination node, the controller assigns the task to the destination node. This means the destination node must inherently include the ability to receive as a receptor node), and each of the plurality of receptor nodes functions as one or more of a router node, a controller node, and a work node node (paragraph 0024 defines network 106 to include a routers, swtiches); and wherein the plurality of receptor nodes are distributed across a plurality of network component [paragraph 0040, (the task distributor 414 may make assignments/recommendations based on high-level usage details and leaving details to the node compute devices 104, such as which specific accelerator devices 308 should implement the task and how to reimage or defragment accelerator devices 308. Alternatively, the task distributor 414 may exercise more or complete control on how and when tasks are performed on node compute devices 104)] determine a first router node comprising a first hop on an optimal path to the destination work node (paragraph 0037 says the controller node, i.e. resource mange 103 determines an efficient way of assigning task to the accelerator devices 308. Accelerator devices 308 are embedded in various destination nodes. Efficiency meets the specification of optimal path as claimed); transmit the task to the destination work node via the first router node; and perform the task via the destination work node (paragraph 0111 says the controller node assigns, i.e. transmits task to the destination node to be performed. Thus any selected destination node is the work node). 
As to claim 9, Bhandaru teaches the system of claim 8, wherein each of the plurality of receptor nodes function as one or more of a router node, controller node, and a work node at least partially in view of a location in the receptor network of the receptor node, a number of plugins the receptor node comprises, a number of connections the receptor node has to other receptor nodes in the plurality, and a configuration file of the receptor node (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices).
As to claim 10, Bhandaru teaches the system of claim 8, wherein to transmit the task to the destination work node, the processing device is to: transmit the task to the first router node; determine, by the first router node, a second router node comprising a second hop on the optimal path to the destination work node; and transmit the task to the destination work node via the second router node (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices).
As to claim 11, Bhandaru teaches the system of claim 8, wherein each of the plurality of receptor nodes comprises: a bi-directional connection with each of one or more other receptor nodes from the plurality of receptor nodes; a node identifier (ID); and a routing table comprising the node ID of one or more receptor nodes in the plurality of receptor nodes (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices. Communication devices by its basic nature is a bi-directional connection devices).
As to claim 12, Bhandaru teaches the system of claim 8, wherein to perform the task, the processing device is to: match the task to a plugin on the destination work node and initiating the plugin [paragraph 0020, accelerate device 308 aka plugin]; transmit data of the task to the plugin [paragraph 0020 assigns a task to one or more node compute devices]; execute the task using the plugin to generate an output; and transmit status indicators and the output to the fig.9, perform task on accelerator device then send result data to requesting device].
As to claim 13, Bhandaru teaches the system of claim 11, w-herein each bi-directional connection between receptor nodes in the plurality of receptor nodes comprises a raw socket connection [computer inherently includes socket connection].
As to claim 14, Bhandaru teaches the system of claim 8, wherein to determine a destination work node, the processing device is to determine a work node comprising a plugin for executing the task (paragraph 0024 defines network 106 to include various devices including but not limited to computers and interconnected routers and switches etc. By definition, computers are configurable and communication devices).
As to claim 15, Bhandaru teaches the invention as claimed, discloses including a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: receive a task and determine a destination work node where the task is to be performed (Paragraph 0110 cloud resource manager as a controller node receives task parameters to be performed), wherein the origin controller node and the destination work node each comprise a receptor node among a plurality of receptor nodes forming a receptor network (paragraph 0110 says upon determining the destination node, the controller assigns the task to the destination node. This means the destination node must inherently include the ability to receive as a receptor node), and each of the plurality of receptor nodes functions as one or more of a router node, a controller node, and a work node (paragraph 0024 defines network 106 to include a routers, swtiches); and wherein the plurality of receptor nodes are distributed across a plurality of network component [paragraph 0040, (the task distributor 414 may make assignments/recommendations based on high-level usage details and (paragraph 0037 says the controller node, i.e. resource mange 103 determines an efficient way of assigning task to the accelerator devices 308. Accelerator devices 308 are embedded in various destination nodes. Efficiency meets the specification of optimal path as claimed); transmit the task to the destination work node via the first router node, and perform the task via the destination work node (paragraph 0111 says the controller node assigns, i.e. transmits task to the destination node to be performed. Thus any selected destination node is the work node). 
As to claim 16, Bhandaru teaches the non-transitory computer-readable storage medium of claim 15, wherein each of the plurality of receptor nodes function as one or more of a router node, controller node, and a work node at least partially in view of a location in the receptor network of the receptor node, a number of plugins the receptor node comprises, a number of connections the receptor node has to other receptor nodes in the plurality, and a configuration file of the receptor node.
As to claim 17, Bhandaru teaches the non-transitory computer-readable storage medium of claim 15, wherein to transmit the task to the destination work node, the processing device is to: transmit the task to the first router node; determine, by the first router node, a second router node comprising a second hop on the optimal path to the destination work node; and transmit the task to the destination work node via the second router node (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices).
As to claim 18, Bhandaru teaches the non-transitory computer-readable storage medium of claim 15, wherein each of the plurality of receptor nodes comprises: a bi-directional connection with one or more other receptor nodes from the plurality of receptor nodes; a node identifier (ID); and a routing table comprising the node ID of one or more receptor nodes in the plurality of receptor nodes (paragraph 0024 defines network 106 to includes various devices including but not limited to computers and  interconnected routers and switches etc. By definition, computers are configurable and communication devices. Communication devices by its basic nature is a bi-directional connection devices).
As to claim 19, Bhandaru teaches the non-transitory computer-readable storage medium of claim 15, wherein to perform the task, the processing device is to: match the task to a plugin on the destination work node and initiating the plugin[paragraph 0020, accelerate device 308 aka plugin]; transmit data of the task to the plugin [paragraph 0020 assigns a task to one or more node compute devices]; execute the task using the plugin to generate an output, and transmit status indicators and the output to the origin controller node [fig.9, perform task on accelerator device then send result data to requesting device].
As to claim 20, Bhandaru teaches the system of claim 18, wherein each bi-directional connection between receptor nodes in the plurality of receptor nodes comprises a raw socket connection [computer inherently includes socket connection].
Response to Arguments
Applicant’s arguments filled on 7/1/2021 have been fully considered, however they are not persuasive because of the following reasons:
Applicants argue that Bhandaru does not teach “wherein the plurality of receptor nodes are distributed across a plurality of network component”.  In response to Applicant’s argument, the Patent Examiner maintains the rejection because Bhandaru does teach wherein the plurality of receptor nodes are distributed across a plurality of network component as shown in paragraph 0040, (the task distributor 414 may make assignments/recommendations based on high-level usage details and leaving details to the node compute devices 104, such as which specific accelerator devices 308 should implement the task and how to reimage or defragment accelerator devices 308. Alternatively, the task distributor 414 may exercise more or complete control on how and when tasks are performed on node compute devices 104)]. Therefore, Bhandaru clearly shows an applicant claimed invention.
Therefore, the Examiner asserts that cited prior arts teach or suggest the subject matter broadly recited in independent claims 1, 8, and 15.  Claims 2-7, 9-14 and 16-20 are also rejected at least by the virtue of their dependency on independent claims and by other reasons set forth in the previous office action.  
Accordingly, claims 1-20 are respectfully rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.